41 F.3d 1507
147 L.R.R.M. (BNA) 3024
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ICHIKOH MANUFACTURING, INC., Respondent.
No. 94-5728.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1994.

Before:  BROWN, KENNEDY and SILER, Circuit Judges.

CONSENT JUDGMENT

1
The National Labor Relations Board, having on June 9, 1994, applied to this court for enforcement of its order issued on September 30, 1993, against the respondent, Ichikoh Manufacturing, Inc., Shelbyville, Kentucky, its officers, agents, successors and assigns, in a proceeding before the Board in this matter and known upon its records as 9-CA-28922-1, -2, and the respondent and the Board having advised this court of their desire to dispose of this matter by entry of a judgment enforcing the Board's order,


2
It is hereby ORDERED and ADJUDGED by the court that the said order of the Board be and the same is hereby enforced.  The respondent, Ichikoh Manufacturing, Inc., Shelbyville, Kentucky, its officers, agents, successors and assigns, shall abide by and perform the directions of the Board as stated in said order.